                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERREL LOONEY,                                    Case No.17-cv-01164-WHA (RMI)
                                                          Plaintiff.
                                   8
                                                                                           ORDER FOR AND WRIT OF HABEAS
                                                 v.                                        CORPUS AD TESTIFICANDUM
                                   9

                                  10     L. GUTIERREZ, et al.,                             Re: Dkt. No. 83
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  14   Testificandum for the person of Gerrel Looney, #AK-8787, an inmate currently confined at

                                  15   California Men's Colony, as the presence of said witness will be necessary at the settlement

                                  16   conference proceedings to be held on March 26, 2020 in the above-entitled cause and thereafter as

                                  17   may be required.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 27, 2020

                                  20                                                   ______________________________________
                                                                                       ROBERT M. ILLMAN
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1   TO: WARDEN, California Men’s Colony, Colony Drive, San Luis Obispo, CA

                                   2   GREETINGS:

                                   3          WE COMMAND that you have and produce the body of Gerrel Looney, #AK-8787, in

                                   4   your custody in the hereinabove-mentioned institution, before the United States

                                   5   District Court in Courtroom D of the Federal Courthouse at 450 Golden Gate Avenue in San

                                   6   Francisco at 1:30 p.m. on March 26, 2020, in order that said prisoner may then and there

                                   7   participate in the SETTLEMENT CONFERENCE in the matter of Looney v. Gutierrez et al, and

                                   8   at the termination of said hearing return him forthwith to said hereinabove-mentioned institution,

                                   9   or abide by such order of the above-entitled Court as shall thereafter be made concerning the

                                  10   custody of said prisoner, and further to produce said prisoner at all times necessary until the

                                  11   termination of the proceedings for which his testimony is required in this Court.

                                  12          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District
Northern District of California
 United States District Court




                                  13   Court for the Northern District of California.

                                  14
                                       Dated: February 27, 2020                              SUSAN Y. SOONG, CLERK,
                                  15                                                         UNITED STATES DISTRICT COURT
                                  16                                                         By: Sara E. Henderson
                                                                                             Administrative Law Clerk
                                  17

                                  18
                                       Dated: February 27, 2020
                                  19

                                  20

                                  21                                                                 ROBERT M. ILLMAN
                                                                                                     United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
